DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite “the radar comprises a first radar and a second radar, the first radar is applied to braking assist, autonomous distance control, and the second radar is applied to blind zone detection, lane keeping and lane changing assist, collision alarm or anti-collision protection of a rear radar, parking assist, traffic monitoring at an intersection.”
1. The newly amended language states that the first and second radars are “applied” to various things.  It is unclear what is meant by “applied to”, how this affects the structure of the claimed apparatus, or what aspects of the radar are being “applied” to these tasks.
2.  The newly amended claim language recites lists of respective tasks for each of the first and second radars.  It is unclear if these are meant in the alternative or inclusive.  For example the claim states “the first radar is applied to braking assist, autonomous distance control,”.  Because applicant has not used “and” or “or” when listing these tasks it is impossible to determine the scope of the invention.  
3. The newly amended language recites various tasks which encompass vehicle control and monitoring.  There is no recited vehicle.  The claims recite the apparatus as a roadside unit, and further recite detection of an obstacle.  This raises similar issues as found in above enumerated “1.” In what manner is the roadside unit enabled to carry out these tasks, on what “vehicle” does it operate, and how does this functional language affect the structure of the invention?
4. The newly amended language recites “a rear radar”.  It is unclear if this is one of the first and second radars or some as yet unclaimed additional radar unit.  
It should be noted that the Specification additionally fails to clarify the above as to whether these listed tasks are in the alternative or inclusive.
The specification recites only “The second radar 102 is mainly applied to blind zone detection (blind zone monitoring), lane keeping and lane changing assist, collision alarm or anti-collision protection of a rear radar, parking assist, traffic monitoring at an intersection and on the like.
…The first radar 101 is applied to braking assist, autonomous distance control and on the like.”

Additional claims are rejected at least for their dependence upon a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0017675) in view of Lee (US 2014/0089731) and Weissman (US 2020/0025575 filed 07/19/2018)

Claim 1: Hong discloses An intelligent roadside unit (abstract, para 0001), comprising: 
a radar configured to detect an obstacle within a first preset range of the intelligent roadside unit (para 0008, fig 3 elements 11-13)
a camera configured to capture an image of a second preset range of the intelligent roadside unit (para 0008, fig 3 element 14)
a master processor coupled to the radar and the camera, and configured to generate a point cloud image according to information on the obstacle detected by the radar and the image detected by the camera (fig 3 element 15, para 0008, 0023, 0036)
wherein the radar comprises a first radar and a second radar (para 0008, fig 3 elements 11-13)

Hong fails to disclose: 
a slave processor coupled to the radar and the camera, and configured to generate the point cloud image according to the information on the obstacle detected by the radar and the image detected by the camera,
However, in the same field of endeavor, Lee discloses:
a slave processor coupled to the radar and the camera, and configured to generate the point cloud image according to the information on the obstacle detected by the radar and the image detected by the camera (figs. 1, 4, 7 and para 0054, 0057, 0064, 0069, 0082)

Hong fails to disclose:
wherein the slave processor checks the master processor, and when the master processor breaks down, it is switched from the master processor to the slave processor; wherein the slave processor is configured to send a heartbeat detection message to the master processor and
when the slave processor does not receive a response message fed back by the master processor within preset period, it is determined that the master processor breaks down
However, in the same field of endeavor, Lee discloses:
wherein the slave processor checks the master processor, and when the master processor breaks down, it is switched from the master processor to the slave processor; (para 0064- 0069)
wherein the slave processor is configured to send a heartbeat detection message to the master processor (para 0064-0069), and
when the slave processor does not receive a response message fed back by the master processor within preset period, it is determined that the master processor breaks down (para 0064-0069)
Even though, the source of which the message is being sent from, is different, the net operation is the same. Here, and according to the amendment, there is a master processor and a slave processor while in Lee there is a first processor, that has an active system, and a second processor. The active system, which is part of the first processor, is determined to be in a “fault” (i.e. in a break down) status or not, pending a decision based on the “heartbeat message”. If the active system of the first processor is in a “fault” status, “the modes of the first and second processors are switched...” (para 0069). While in the current amendment, it is determined the master processor breaks down and the slave processor takes over.
It would have been obvious to modify the invention of Hong such that it comprised the above limitations, as taught by Lee, and incorporate another processor (slave) in the road side unit as a precautionary plan in case the main processor fails, the second (slave) processor takes over control to keep the roadside unit operational and generate a data set of sensor fused measurements to improve accuracy of object detection.

Hong fails to disclose:
the first radar is applied to braking assist, autonomous distance control, and the second radar is applied to blind zone detection, lane keeping and lane changing assist, collision alarm or anti- collision protection of a rear radar, parking assist, traffic monitoring at an intersection.
However, in the same field of endeavor, Weissman discloses:
An autonomous vehicle control system utilizing plural radar devices having differing coverage areas in which the long range radar is used for braking assist and autonomous distance control (para 0045 “such as adaptive cruise control that can detect the presence of other vehicles or objects in front of the vehicle”) and in which the short and medium range radars are used for blind zone detection, lane keeping and lane changing assist, collision alarm or anti- collision protection of a rear radar, parking assist, traffic monitoring at an intersection (para 0045 “detecting the presence of other vehicles in the blind spots of the vehicle 110, detecting cross-traffic, and/or providing a rear-collision warning”, “The MRR… can be utilized by… lane tracking and vehicle localization”).
It would have been obvious to modify the invention of Hong and Lee such that it comprised the above limitations, as taught by Weissman, in order to utilize differing radar coverage areas to effectively implement a variety of vehicle safety operations (Weissman para 0045)

Claim 3: Hong discloses a communicator coupled to the master processor and the slave processor, the currently active master processor being configured to send the point cloud image to a self-driving vehicle or a server around the intelligent roadside unit through the communicator (fig 3 element 16, para 0013)

Claim 6: Hong discloses a first radar; and a second radar (para 0008, fig 3 elements 11-13), wherein a detection range of the first radar is broader than a detection range of the second radar (fig 4 elements θr1 and θr2)

Claim 7: Weissman discloses wherein the first radar and the second radar are laser radars (para 0004, 0033, 0034).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Weissman in order to use known LIDAR techniques for object detection and tracking.  

Claim 8: Weissman discloses wherein the first radar and the second radar are laser radars (para 0004, 0033, 0034).  While Weissman is silent about the number of channels used, it is considered inherent to use channels in RADAR and LIDARmeasurement systems.  Therefore, selection of a number of channels would be an obvious to try implementation of a respective LIDAR or RADAR sensor based on desired data collection.  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Weissman in order to use known LIDAR techniques for object detection and tracking.  

Claim 9: Weissman discloses wherein the first radar is a laser radar and the second radar is a millimeter-wave radar (para 0004, 0009, 0033, 0034).
 
Claim 12: Hong in view of Lee and Weissman discloses various configurations of RADAR units and cameras (Hong fig 3, Weissman fig 2).  While the cited prior art does not specifically disclose the claimed configuration of the first radar is arranged above the camera, and the second radar is arranged below the camera, the number of configurations of the radar sensors and camera are considered finite and well within the scope of one of ordinary skill in the art to experiment with for a desired result such as minimization of interference, positioning within a housing, and accuracy of sensor fusion measurements and object localization.  

Claim(s) 4, 5, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0089731) and Weissman (US 2020/0025575 filed 07/19/2018) as applied to claim 1 above, and further in view of Evanitsky (US 2014/0307087).

Claim 4: Hong in view of Lee and Weissman does not disclose:
The unit further comprising traffic lights, the currently active master processor being configured to control the traffic lights according to the point cloud image.
However, in the same field of endeavor, Evanitsky discloses:
The unit further comprising traffic lights, the currently active master processor being configured to control the traffic lights according to the point cloud image (Figs. 1&2 and para 0021, 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that it comprised the above limitations, as taught by Evanitsky, and have active master processor control the traffic lights to avoid vehicle collision in an intersection.

Claim 5: Hong in view of Lee and Weissman does not disclose:
The unit further comprising a shielding layer wrapping at least a part of the camera.
However, in the same field of endeavor, Evanitsky discloses:
The intelligent roadside unit further comprising:
a shielding layer wrapping at least a part of the camera (Fig 1, para 0017 the camera is situated in a housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that it comprised the above limitations, as taught by Evanitsky, in order to protect the camera sensors from environmental interference.  

Claim 10: Hong in view of Lee and Weissman does not disclose:
A plurality of cameras.
However, Evanitsky discloses
a plurality of cameras, wherein the plurality of cameras corresponds to intersections monitored by the intelligent roadside unit correspondingly (Figs. 1: There are four cameras).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that it comprised the above limitations as taught by Evanitsky and incorporate a plurality of cameras to cover all sides of the intersection by the intelligent roadside unit to avoid vehicle collision.

Claim 11: Hong in view of Lee and Weissman does not disclose:
the shielding layer wraps the camera except for a lens and a heat dissipation portion.
However, Evanitsky discloses
the shielding layer wraps the camera except for a lens and a heat dissipation portion (Fig 1, para 0017 the camera is situated in a housing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that it comprised the above limitations, as taught by Evanitsky, in order to protect the camera sensors from environmental interference.  
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648